Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of July 3, 2012,

made by

ULTRA CLEAN HOLDINGS, INC.,

ULTRA CLEAN TECHNOLOGY SYSTEMS AND SERVICE, INC.,

AMERICAN INTEGRATION TECHNOLOGIES LLC,

ULTRA CLEAN ASIA PACIFIC PTE. LTD.,

UCT SIEGER ENGINEERING LLC,

INTEGRATED FLOW SYSTEMS LLC

and the other Grantors referred to herein and from time to time party hereto,

in favor of

SILICON VALLEY BANK,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

SECTION 1.

   DEFINED TERMS      1   

1.1  

   Definitions      1   

1.2  

   Other Definitional Provisions      5   

SECTION 2.

   GUARANTEE      5   

2.1  

   Guarantee      5   

2.2  

   Right of Contribution      6   

2.3  

   No Subrogation      6   

2.4  

   Amendments, etc      6   

2.5  

   Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents
     7   

2.6  

   Reinstatement      9   

2.7  

   Payments      9   

SECTION 3.

   GRANT OF SECURITY INTEREST      9   

3.1  

   Grant of Security Interests      9   

3.2  

   Grantors Remains Liable      11   

3.3  

   Perfection and Priority      11   

SECTION 4.

   REPRESENTATIONS AND WARRANTIES      12   

4.1  

   Title; No Other Liens      12   

4.2  

   Perfected Liens      13   

4.3  

   Jurisdiction of Organization; Chief Executive Office and Locations of Books
     13   

4.4  

   Inventory and Equipment      13   

4.5  

   Farm Products      13   

4.6  

   Pledged Collateral      13   

4.7  

   Investment Accounts      14   

4.8  

   Receivables      14   

4.9  

   Intellectual Property      14   

4.10

   Instruments      15   

4.11

   Letter of Credit Rights      15   

4.12

   Commercial Tort Claims      15   

SECTION 5.

   COVENANTS      15   

5.1  

   Delivery of Instruments, Certificated Securities and Chattel Paper      15   

5.2  

   Maintenance of Insurance      15   

5.3  

   Maintenance of Perfected Security Interest; Further Documentation      16   

5.4  

   Changes in Locations, Name, Etc      16   

5.5  

   Notices      16   

5.6  

   Instruments; Investment Property      17   

5.7  

   Securities Accounts; Deposit Accounts      18   

5.8  

   Intellectual Property      18   

5.9  

   Receivables      19   

5.10

   Defense of Collateral      19   

5.11

   Preservation of Collateral      20   

5.12

   Compliance with Laws, Etc      20   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5.13

   Location of Books and Chief Executive Office      20   

5.14

   Location of Collateral      20   

5.15

   Maintenance of Records      20   

5.16

   Disposition of Collateral      20   

5.17

   Liens      20   

5.18

   Expenses      20   

5.19

   Leased Premises; Collateral Held by Warehouseman, Bailee, Etc      20   

5.20

   Chattel Paper      20   

5.21

   Commercial Tort Claims      21   

5.22

   Letter-of-Credit Rights      21   

5.23

   Shareholder Agreements and Other Agreements      21   

SECTION 6.

   REMEDIAL PROVISIONS      21   

6.1

   Certain Matters Relating to Receivables      21   

6.2

   Communications with Obligors; Grantors Remain Liable      22   

6.3

   Investment Property      22   

6.4

   Proceeds to be Turned Over To Administrative Agent      23   

6.5

   Application of Proceeds      24   

6.6

   Code and Other Remedies      24   

6.7

   Registration Rights      24   

6.8

   Intellectual Property License      25   

6.9

   Deficiency      25   

SECTION 7.

   THE ADMINISTRATIVE AGENT      26   

7.1

   Administrative Agent’s Appointment as Attorney-in-Fact, etc      26   

7.2

   Duty of Administrative Agent      27   

7.3

   Authority of Administrative Agent      27   

SECTION 8.

   MISCELLANEOUS      28   

8.1

   Amendments in Writing      28   

8.2

   Notices      28   

8.3

   No Waiver by Course of Conduct; Cumulative Remedies      28   

8.4

   Enforcement Expenses; Indemnification      28   

8.5

   Successors and Assigns      29   

8.6

   Set Off      29   

8.7

   Counterparts      30   

8.8

   Severability      30   

8.9

   Section Headings      30   

8.10

   Integration      30   

8.11

   GOVERNING LAW; Submission to Jurisdiction; Jury Trial Waiver; Process Agent
Appointment      30   

8.12

   Acknowledgements      31   

8.13

   Additional Grantors      31   

8.14

   Releases      31   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

Schedule 1    Notice Addresses of Guarantors Schedule 2    Description of
Investment Property Schedule 3    Filings and Other Actions Required to Perfect
Security Interests Schedule 4    Location of Jurisdictions of Organization,
Chief Executive Office and Location of Books Schedule 5    Locations of
Equipment and Inventory Schedule 6    Rights of the Grantors Relating to
Intellectual Property Schedule 7    Letter of Credit Rights Schedule 8   
Commercial Tort Claims

ANNEXES

 

Annex 1        Form of Assumption Agreement Annex 2    Form of Pledge Supplement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of July 3,
2012, is entered into by and among ULTRA CLEAN TECHNOLOGY SYSTEMS AND SERVICE,
INC., a California corporation (“UCTSS”, a “Guarantor” or a “Grantor”, as the
context may require), AMERICAN INTEGRATION TECHNOLOGIES LLC, a Delaware limited
liability company (the “Acquired Business”, a “Guarantor” or a “Grantor”, as the
context may require), ULTRA CLEAN ASIA PACIFIC PTE. LTD. (company registration
no. 200818110D), a private company limited by shares organized in The Republic
of Singapore (the “Singapore Borrower” or a “Grantor”, as the context may
require), ULTRA CLEAN HOLDINGS, INC., a Delaware corporation (“Holdings” or a
“Grantor”, as the context may require), UCT SIEGER ENGINEERING LLC, a Delaware
limited liability company (“Sieger Engineering” or a “Grantor”, as the context
may require), INTEGRATED FLOW SYSTEMS, LLC, a California limited liability
company (“IFS” or a “Grantor”, as the context may require) and SILICON VALLEY
BANK, as administrative agent (together with its successors, in such capacity,
the “Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among the
Borrowers, Holdings, the Lenders party thereto and the Administrative Agent.

INTRODUCTORY STATEMENTS

WHEREAS, Holdings and the Borrowers are members of an affiliated group of
companies that includes each Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors or Guarantors in connection with the operation of
their respective business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrowers;

WHEREAS, Holdings, the Borrowers and the other Grantors are engaged in related
businesses, and each Grantor derives substantial direct and indirect benefit
from the extensions of credit under the Credit Agreement and from the Specified
Swap Agreements; and

WHEREAS, it is a condition precedent to the Closing Date and to the extension of
credit under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement in favor of the Administrative Agent for the ratable
benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1.        DEFINED TERMS

1.1        Definitions.

(a)        Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to such terms
in the Credit Agreement, and the following terms are used herein as defined in
the UCC: Account, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Document, Equipment, Farm Products, Fixtures, General
Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights, money,
Securities Account and Supporting Obligation.

 

1



--------------------------------------------------------------------------------

(b)        The following terms shall have the following meanings:

“Acquired Business”: as defined in the preamble hereto.

“Agreement”: as defined in the preamble hereto.

“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyright License”: any written agreement which (a) names a Grantor as licensor
or licensee (including those listed on Schedule 6), or (b) grants any right
under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the U.S. Copyright Office, and
(b) the right to obtain any renewals thereof.

“Credit Agreement”: as defined in the recitals to this Agreement.

“Discharge of Obligations”: as defined in Section 2.1(d).

“Excluded Assets”: collectively,

(a)        any Equipment owned by any Grantor the date of this Agreement or
hereafter acquired that is subject to a Lien securing a purchase money
obligation or Capital Lease Obligation not prohibited by the terms of the Credit
Agreement if the contract or other agreement pursuant to which such Lien is
granted (or the documentation providing for such purchase money obligation or
Capital Lease Obligation) validly prohibits the creation of any other Lien on
such Equipment and proceeds of such Equipment;

 

2



--------------------------------------------------------------------------------

(b)        any margin stock (within the meaning of Regulation U issued by the
Board);

(c)        any Capital Stock of any Foreign Subsidiary (other than Capital Stock
representing up to 65% of the total outstanding voting Capital Stock of any
First Tier Foreign Subsidiary);

(d)        any motor vehicles the perfection of a security interest in which is
not governed by the UCC;

(e)        any asset that is subject to a purchase-money Lien or Lien securing
Capital Lease Obligations, in each case, to the extent not prohibited by the
terms of the Credit Agreement if the contract or other agreement pursuant to
which such purchase-money Lien or Lien securing Capital lease Obligations does
not permit such asset to be subject to the security interests created thereby;
and

(f)        any interests in real property (including real property leasehold
interests), timber to be cut, as extracted collateral, consumer goods and
agricultural products;

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

“Grantor”: is any Loan Party that is party hereto as of the date hereof or that
accedes hereto as a “Grantor” pursuant to an Assumption Agreement executed and
delivered to the Administrative Agent in accordance with the terms hereof.

“Guarantor”: as defined in Section 2.1(a).

“Indemnitee”: as defined in Section 8.4(b).

“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any voting Capital Stock or other ownership interests of a First Tier Foreign
Subsidiary excluded from the definition of “Pledged Stock”), and (b) whether or
not constituting “investment property” as so defined, all Pledged Notes and all
Pledged Collateral.

“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.

“Lender”: as defined in the preamble hereto.

“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention covered in whole or in part by
such Patent, including any such agreements referred to on Schedule 6.

“Patents”:    (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.

 

3



--------------------------------------------------------------------------------

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents, and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor.

“Pledged Collateral Agreements”: as defined in Section 5.23.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from any Investment Property constituting Collateral
and all collections thereon or distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), SVB (in its capacity as
the Cash Management Bank and as a provider of FX Forward Contracts), and any
Qualified Counterparties.

“Singapore Borrower”: as defined in the preamble hereto.

“Singapore Obligations”: the Secured Obligations of the Singapore Borrower.

 

4



--------------------------------------------------------------------------------

“Trademark License”: any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right to use any Trademark, any
such agreement referred to on Schedule 6.

“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
on Schedule 6, and (b) the right to obtain all renewals thereof.

1.2        Other Definitional Provisions. The rules of interpretation set forth
in Section 1.2 of the Credit Agreement are by this reference incorporated
herein, mutatis mutandis, as if set forth herein in full.

SECTION 2.        GUARANTEE

2.1        Guarantee.

(a)        Each Grantor, other than the Singapore Borrower, who has executed
this Agreement as of the date hereof, together with each Material Domestic
Subsidiary of any U.S. Borrower or other Guarantor who accedes to this Agreement
as a Grantor after the date hereof pursuant to Section 6.12 of the Credit
Agreement (each a “Guarantor” and, collectively, the “Guarantors”), hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrowers and the other Loan Parties
when due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations. In furtherance of the foregoing, and without limiting the
generality thereof, each Guarantor agrees as follows:

(i)        each Guarantor’s liability hereunder shall be the immediate, direct,
and primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against any Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and

(ii)        the Administrative Agent may enforce this guaranty notwithstanding
the existence of any dispute between any of the Secured Parties and any Borrower
or any other Guarantor with respect to the existence of any Event of Default.

(b)        Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c)        Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.

 

5



--------------------------------------------------------------------------------

(d)        The guarantee contained in this Section 2 shall remain in full force
and effect until all the Secured Obligations shall have been satisfied by
payment in full, in cash (or, as applicable, Cash Collateralized in accordance
with the terms of the Credit Agreement), no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms of the Credit
Agreement), and all of the Commitments are terminated (the “Discharge of
Obligations”), notwithstanding that from time to time during the term of the
Credit Agreement the outstanding amount of the Secured Obligations may be zero.

(e)        No payment made by any Borrower, any Guarantor, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from any Borrower, any Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
Secured Obligations up to the maximum liability of such Guarantor hereunder
until the Discharge of Obligations.

2.2        Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3        No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any Collateral or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, in each case, until the Discharge of Obligations. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time prior
to the Discharge of Obligations, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the other Secured Parties, shall be
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied in such order as set forth in
Section 6.5 hereof irrespective of the occurrence or the continuance of any
Event of Default.

2.4        Amendments, etc. with respect to the Secured Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Secured
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement, the other Loan Documents, the
Specified Swap Agreements and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the

 

6



--------------------------------------------------------------------------------

Administrative Agent (or the Required Lenders, all of the Lenders, or any
applicable Qualified Counterparty, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Secured Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.5        Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between any Borrower and any of the Guarantors on the one hand,
and the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor further
waives:

(a)        diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon any Borrower or any of the other Guarantors
with respect to the Secured Obligations;

(b)        any right to require any Secured Party to marshal assets in favor of
any Borrower, such Guarantor, any other Guarantor or any other Person, to
proceed against any Borrower, any other Guarantor or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Secured Obligations or
to comply with any other provisions of Section 9-611 of the New York UCC (or any
equivalent provision of any other applicable law (including the California
Uniform Commercial Code) or to pursue any other right, remedy, power or
privilege of any Secured Party whatsoever;

(c)        the defense of the statute of limitations in any action hereunder or
for the collection or performance of the Secured Obligations;

(d)        any defense arising by reason of any lack of corporate or other
authority or any other defense of any Borrower, such Guarantor or any other
Person;

(e)        any defense based upon the Administrative Agent’s or any Secured
Party’s errors or omissions in the administration of the Secured Obligations;

(f)        any rights to set-offs and counterclaims;

(g)        any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of such Guarantor or the right of such Guarantor
to proceed against any Borrower or any other obligor of the Secured Obligations
for reimbursement; and

(h)        without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law that limit the liability of or exonerate guarantors
or sureties, or which may conflict with the terms of this Agreement, including
any rights and defenses which are or may become available to any Guarantor by
reason of California Civil Code Sections 2787 through 2855, 2899 and 3433.

 

7



--------------------------------------------------------------------------------

As provided below, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Any references herein to
California law (including the California Uniform Commercial Code and California
Civil Code Sections 2787 through 2855, 2899 and 3433) have been included solely
out of an abundance of caution, and shall not be construed to mean that any of
the above referenced provisions of California law are in any way applicable to
this Agreement or the Secured Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Secured Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party,
(ii) any defense, setoff or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Administrative Agent or any other
Secured Party, (iii) any other circumstance whatsoever (with or without notice
to or knowledge of any Borrower or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of any Borrower or
any other Guarantor for the Secured Obligations, or of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance,
(iv) any Insolvency Proceeding with respect to any Borrower, any Guarantor or
any other Person, (v) any merger, acquisition, consolidation or change in
structure of any Borrower, any Guarantor or any other Person, or any sale,
lease, transfer or other disposition of any or all of the assets or Voting Stock
of any Borrower, any Guarantor or any other Person, (vi) any assignment or other
transfer, in whole or in part, of any Secured Party’s interests in and rights
under this Guaranty or the other Loan Documents, including any Secured Party’s
right to receive payment of the Secured Obligations, or any assignment or other
transfer, in whole or in part, of any Secured Party’s interests in and to any of
the Collateral, (vi) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (vii) any other guaranty, whether by such Guarantor
or any other Person, of all or any part of the Secured Obligations or any other
indebtedness, obligations or liabilities of any Guarantor to any Secured Party.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of any Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any

 

8



--------------------------------------------------------------------------------

Secured Obligation or any fee or other amount payable under such Loan Document,
by an amendment, modification or renewal of any Loan Document or otherwise;
(c) the time for any Borrower’s (or any other Loan Party’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Administrative Agent may deem proper; (d) in addition to the Collateral, the
Secured Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Secured Obligations, and may, from time
to time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such security and may permit or
consent to any such action or the result of any such action, and may apply such
security and direct the order or manner of sale thereof; (e) the Secured Parties
may, in accordance with the terms of the Loan Documents, discharge or release,
in whole or in part, any other Guarantor or any other Loan Party or other Person
liable for the payment and performance of all or any part of the Secured
Obligations, and may permit or consent to any such action or any result of such
action, and shall not be obligated to demand or enforce payment upon any of the
Collateral, nor shall any Secured Party be liable to any Guarantor for any
failure to collect or enforce payment or performance of the Secured Obligations
from any Person or to realize upon the Collateral, and (f) the Secured Parties
may request and accept other guaranties of the Secured Obligations and any other
indebtedness, obligations or liabilities of any Borrower or any other Loan Party
to any Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the Secured Parties may deem advisable,
and without impairing, abridging, releasing or affecting this Agreement.

2.6        Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.

2.7        Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without setoff or counterclaim in
Dollars at the Funding Office.

SECTION 3.        GRANT OF SECURITY INTEREST

3.1        Grant of Security Interests. Each Grantor (other than the Singapore
Borrower) hereby grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations, and the Singapore Borrower hereby grants
to the Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Singapore
Obligations, a security interest in all of the following property now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest and
wherever located (collectively, the “Collateral”):

(a)        all Accounts;

(b)        all Chattel Paper;

(c)        all Commercial Tort Claims;

 

9



--------------------------------------------------------------------------------

(d)        all Deposit Accounts;

(e)        all Documents;

(f)        all Equipment;

(g)        all Fixtures;

(h)        all General Intangibles;

(i)        all Goods;

(j)        all Instruments;

(k)        all Intellectual Property;

(l)        all Inventory;

(m)        all Investment Property (including all Pledged Collateral);

(n)        all Letter-of-Credit Rights;

(o)        all money;

(p)        all Books and records pertaining to the Collateral

(q)        all other personal property not otherwise described above; and

(r)        to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing; provided, however,
that notwithstanding anything to the contrary contained in clauses (a) through
(q) above, the security interests created by this Agreement shall not extend to,
and the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Assets.

Notwithstanding any of the other provisions set forth in this Section 3, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirement of Law of a Governmental Authority or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except (i) to the extent that the
terms in such contract, license, instrument or other document providing for such
prohibition, breach, default or termination, or requiring such consent are not
permitted under the terms and conditions of the Credit Agreement or (ii) to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences; and provided, further, that no United States intent-to-use
trademark or service mark application shall be included in the Collateral to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use

 

10



--------------------------------------------------------------------------------

trademark or service mark application under Federal law. After such period, each
Grantor acknowledges that such interest in such trademark or service mark
application shall be subject to a security interest in favor of the
Administrative Agent and shall be included in the Collateral.

3.2        Grantors Remains Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under any contracts,
agreements and other documents included in the Collateral, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent of any of the rights granted to the Administrative Agent
hereunder shall not release any Grantor from any of its duties or obligations
under any such contracts, agreements and other documents included in the
Collateral, and (c) neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any such contracts, agreements and
other documents included in the Collateral by reason of this Agreement, nor
shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Collateral hereunder.

3.3         Perfection and Priority.

(a)        Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
each Grantor shall execute and deliver to the Administrative Agent and each
Grantor hereby authorizes the Administrative Agent (and its counsel and its
agents) to file (with or without the signature of such Grantor) at any time and
from time to time, all amendments to financing statements, continuation
financing statements, termination statements, Intellectual Property Security
Agreements, assignments, fixture filings, affidavits, reports notices and all
other documents and instruments, in such form and in such offices as the
Administrative Agent or the Required Lenders determine appropriate to perfect
and continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in the Collateral under and to
accomplish the purposes of this Agreement. Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property,
whether now owned or hereafter acquired” or any other similar collateral
description in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent (and its counsel and its
agents) of any financing statement with respect to the Collateral made prior to
the date hereof.

(b)        Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent. In addition, the Singapore
Borrower shall cause the particulars of this Agreement to be filed and the
Singapore Debenture to be registered with the Accounting and Corporate
Regulatory Authority of Singapore by no later than the date occurring 30 days
after the Closing Date, as required by Section 5.3 of the Credit Agreement.

(c)        Transfer of Security Interest Other Than by Delivery. If for any
reason Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to effect a
transfer of a perfected first priority security interest in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC. To the
extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).

(d)        Intellectual Property. (i) Each Grantor shall, in addition to
executing and delivering this Agreement, take such other action as may be
necessary, or as the Administrative Agent

 

11



--------------------------------------------------------------------------------

may reasonably request, to perfect the Administrative Agent’s security interest
in the Intellectual Property of such Grantor. (ii) Promptly following the
creation or other acquisition of any Intellectual Property by any Grantor after
the date hereof which is registered or becomes registered or the subject of an
application for registration with the U.S. Copyright Office or the U.S. Patent
and Trademark Office, as applicable, such Grantor shall modify this Agreement by
amending Schedule 6 to include any Intellectual Property of such Grantor which
becomes part of the Collateral and which was not included on Schedule 6 as of
the date hereof and record an amendment to this Agreement with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as applicable, and
take such other action as may be necessary, or as the Administrative Agent or
the Required Lenders may reasonably request, to perfect the Administrative
Agent’s security interest in such Intellectual Property (held for the ratable
benefit of the Secured Parties).

(e)        Bailees. Any Person (other than the Administrative Agent) at any time
and from time to time holding all or any portion of the Collateral shall be
deemed to, and shall, hold the Collateral as the agent of, and as pledge holder
for, the Administrative Agent. At any time and from time to time, the
Administrative Agent may give notice to any such Person holding all or any
portion of the Collateral that such Person is holding the Collateral as the
agent and bailee of, and as pledge holder for, the Administrative Agent, and
obtain such Person’s written acknowledgment thereof. Without limiting the
generality of the foregoing, each Grantor will join with the Administrative
Agent in notifying any Person who has possession of any Collateral of the
Administrative Agent’s security interest therein and shall use commercially
reasonable efforts to obtain an acknowledgment from such Person that it is
holding the Collateral for the benefit of the Administrative Agent.

(f)        Control. Each Grantor will cooperate with the Administrative Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, including delivery of control agreements, as the
Administrative Agent may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the Administrative Agent’s
security interest in such Collateral.

(g)        Additional Subsidiaries. In the event that any Grantor acquires
rights in any Subsidiary (other than a Foreign Subsidiary which is not a First
Tier Foreign Subsidiary) after the date hereof, it shall deliver to the
Administrative Agent a completed pledge supplement, substantially in the form of
Annex 2 (the “Pledge Supplement”), together with all schedules thereto,
reflecting the pledge of the Capital Stock of such new Subsidiary (except to the
extent such Capital Stock consists of Excluded Collateral), together with any
other documents and agreements (including, as applicable, any Foreign Pledge
Documents reasonably requested by the Administrative Agent) the Administrative
Agent requires Holdings and the Borrowers to cause such Grantor to deliver
pursuant to Section 6.12 of the Credit Agreement. Notwithstanding the foregoing,
it is understood and agreed that the security interest of the Administrative
Agent shall attach to the Pledged Collateral related to such Subsidiary
immediately upon any Grantor’s acquisition of rights therein and shall not be
affected by the failure of any Grantor to deliver a Pledge Supplement or, as
applicable, any such other Foreign Pledge Documents or other documents or
agreements.

SECTION 4.        REPRESENTATIONS AND WARRANTIES

In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, which are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to each Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

4.1        Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each item
of the Collateral in which a Lien is

 

12



--------------------------------------------------------------------------------

granted by it free and clear of any and all Liens and other claims of others.
Other than precautionary filings in respect of true leases, no financing
statement, fixture filing or other public notice with respect to all or any part
of the Collateral is on file or of record or will be filed in any public office,
except such as have been filed as permitted by the Credit Agreement. For the
avoidance of doubt, it is understood and agreed that each Grantor may, as part
of its business, grant licenses to third parties to use Intellectual Property
owned or developed by such Grantor. For purposes of this Agreement and the other
Loan Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. The Administrative Agent and each other Secured Party
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

4.2        Perfected Liens. The security interests granted to the Administrative
Agent pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule but subject to Section 5.3 of the Credit
Agreement, have been delivered to the Administrative Agent in completed and duly
(if applicable) executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against any
creditors of any Grantor and any Persons purporting to purchase any Collateral
from any Grantor, and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Liens permitted by the Credit Agreement
which have priority over the Liens of the Administrative Agent on the Collateral
(for the ratable benefit of the Secured Parties) by operation of law, and in the
case of Collateral other than Pledged Collateral, Liens permitted by Section 7.3
of the Credit Agreement. Unless an Event of Default has occurred and is
continuing, each Grantor has the right to remove the Fixtures in which such
Grantor has an interest within the meaning of Section 9-334(f)(2) of the UCC.

4.3        Jurisdiction of Organization; Chief Executive Office and Locations of
Books. On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business, as
the case may be, are specified on Schedule 4. All locations where Books
pertaining to the Rights to Payment of such Grantor are kept, including all
equipment necessary for accessing such Books and the names and addresses of all
service bureaus, computer or data processing companies and other Persons keeping
any Books or collecting Rights to Payment for such Grantor, are set forth in
Schedule 4.

4.4        Inventory and Equipment. On the date hereof (a) the Inventory and
(b) the Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.5        Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

4.6        Pledged Collateral. (a) All of the Pledged Stock held by such Grantor
has been duly and validly issued, and is fully paid and non-assessable, subject
in the case of Pledged Stock constituting partnership interests or limited
liability company membership interests to future assessments required under
applicable law and any applicable partnership or operating agreement, (b) such
Grantor is or, in the case of any such additional Pledged Collateral will be,
the legal record and beneficial owner thereof, (c) in the case of Pledged Stock
of a Subsidiary of such Grantor or Pledged Collateral of such Grantor
constituting Instruments issued by a Subsidiary of such Grantor, there are no
restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (d) the Pledged
Stock pledged by such Grantor constitutes all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Collateral), and such Grantor owns no securities convertible into or

 

13



--------------------------------------------------------------------------------

exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder, (e) any and all Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Stock pledged by such Grantor have been
disclosed to the Administrative Agent, and (f) as to each such Pledged
Collateral Agreement relating to the Pledged Stock pledged by such Grantor,
(i) to the best knowledge of such Grantor, such Pledged Collateral Agreement
contains the entire agreement between the parties thereto with respect to the
subject matter thereof and is in full force and effect in accordance with its
terms, (ii) to the best knowledge of such Grantor party thereto, there exists no
material violation or material default under any such Pledged Collateral
Agreement by such Grantor or the other parties thereto, and (iii) such Grantor
has not knowingly waived or released any of its material rights under or
otherwise consented to a material departure from the terms and provisions of any
such Pledged Collateral Agreement.

4.7        Investment Accounts.

(a)        Schedule 2 sets forth under the headings “Securities Accounts” and
“Commodity Accounts”, respectively, all of the Securities Accounts and Commodity
Accounts in which such Grantor has an interest. Except as disclosed to the
Administrative Agent, such Grantor is the sole entitlement holder of each such
Securities Account and Commodity Account, and such Grantor has not consented to,
and is not otherwise aware of, any Person (other than the Administrative Agent)
having “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over, or any other interest in, any such Securities Account or Commodity Account
or any securities or other property credited thereto;

(b)        Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which such Grantor has an interest and, except as otherwise
disclosed to the Administrative Agent, such Grantor is the sole account holder
of each such Deposit Account and such Grantor has not consented to, and is not
otherwise aware of, any Person (other than the Administrative Agent) having
either sole dominion and control (within the meaning of common law) or “control”
(within the meaning of Section 9-104 of the UCC) over, or any other interest in,
any such Deposit Account or any money or other property deposited therein; and

(c)        In each case to the extent requested by the Administrative Agent,
such Grantor has taken all actions necessary or desirable to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in Section 9-102
of the UCC); (ii) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Accounts constituting Securities Accounts, Commodity Accounts,
Securities Entitlements or Uncertificated Securities (each as defined in
Section 9-102 of the UCC); (iii) establish the Administrative Agent’s “control”
(within the meaning of Section 9-104 of the UCC) over all Deposit Accounts; and
(iv) deliver all Instruments (as defined in Section 9-102 of the UCC) to the
Administrative Agent to the extent required hereunder, except, in each case
(i) through (iv), as is not required pursuant to Section 5.1 or 5.7, as
applicable.

4.8        Receivables. No amount payable to such Grantor under or in connection
with any Receivable or other Right to Payment of such Grantor in a principal
amount greater than $10,000 is evidenced by any Instrument (other than checks,
drafts or other Instruments that will be promptly deposited in an Investment
Account) or Chattel Paper which has not been delivered to the Administrative
Agent. None of the account debtors or other obligors in respect of any such
Receivable in excess of $100,000 in the aggregate is the government of the
United States or any agency or instrumentality thereof.

4.9        Intellectual Property. Schedule 6 lists all registrations and
applications for Intellectual Property (including registered Copyrights,
Patents, Trademarks and all applications therefor) as well as all Copyright
Licenses, Patent Licenses and Trademark Licenses, in each case, owned by such
Grantor in its own name on the date hereof. Except as set forth in Schedule 6,
on the date hereof, none of such Intellectual Property of such Grantor is the
subject of any licensing or franchise agreement pursuant to which such Grantor
is the licensor or franchisor.

 

14



--------------------------------------------------------------------------------

4.10        Instruments. (i) Such Grantor has not previously assigned any
interest in any Instruments (including but not limited to the Pledged Notes)
held by such Grantor (other than such interests as will be released on or before
the date hereof), and (ii) no Person other than such Grantor owns an interest in
such Instruments (whether as joint holders, participants or otherwise).

4.11        Letter of Credit Rights. Such Grantor does not have any
Letter-of-Credit Rights having a potential value in excess of $100,000 except as
set forth in Schedule 7 or as have been notified to the Administrative Agent in
accordance with Section 5.22.

4.12        Commercial Tort Claims. Such Grantor does not have any Commercial
Tort Claims having a potential value in excess of $100,000 except as set forth
in Schedule 8 or as have been notified to the Administrative Agent in accordance
with Section 5.21.

SECTION 5.        COVENANTS

In addition to the covenants of the Grantors set forth in the Credit Agreement
(including, as applicable, any such covenants which Holdings or any Borrower is
required to cause any such Grantor to observe), which covenants (including any
such covenants set forth in Section 2.20 of the Credit Agreement) are
incorporated herein by this reference, each Grantor covenants and agrees with
the Administrative Agent and the other Secured Parties that, from and after the
date of this Agreement until the Discharge of Obligations:

5.1        Delivery of Instruments, Certificated Securities and Chattel Paper.
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$100,000, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

5.2        Maintenance of Insurance.

(a)        Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring all of its property in accordance
with the requirements set forth at Section 6.6 of the Credit Agreement,
(ii) insuring the Inventory and Equipment against loss by fire, explosion, theft
and such other casualties as may be reasonably satisfactory to the
Administrative Agent, and (iii) insuring such Grantor, the Administrative Agent
and the other Secured Parties against liability for personal injury and property
damage relating to such Inventory and Equipment, such policies to be in such
form and amounts and having such coverage as may be reasonably satisfactory to
the Administrative Agent and the other Secured Parties.

(b)        All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as an additional insured
party or loss payee, (iii) to the extent available on commercially reasonable
terms, and if reasonably requested by the Administrative Agent, include a breach
of warranty clause and (iv) be reasonably satisfactory in all other respects to
the Administrative Agent.

 

15



--------------------------------------------------------------------------------

(c)        Each Grantor shall deliver to the Administrative Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of Holdings’ audited annual financial statements
pursuant to Section 6.1(a) of the Credit Agreement and such supplemental reports
with respect thereto as the Administrative Agent may from time to time
reasonably request.

5.3        Maintenance of Perfected Security Interest; Further Documentation.

(a)        Such Grantor shall maintain the security interests of the
Administrative Agent (for the ratable benefit of the Secured Parties) granted by
such Grantor pursuant to the terms of this Agreement as perfected security
interests having at least the priority described in Section 4.2 and shall defend
such security interests against the claims and demands of all Persons
whomsoever, subject to the rights of such Grantor under the Loan Documents to
dispose of the Collateral.

(b)        Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c)        At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder.

5.4        Changes in Locations, Name, Etc. Such Grantor will not, except upon
15 days’ (or such shorter period as may be agreed to by the Administrative
Agent) prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
and (b) if applicable, a written supplement to Schedule 4 showing the relevant
new jurisdiction of organization, location of chief executive office or sole
place of business, as appropriate:

(i)          change its jurisdiction of organization, identification number from
the jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3;

(ii)         change its name; or

(iii)        subject to Section 5.14, locate any Collateral in any state or
other jurisdiction other than those in which such Grantor operates as of the
Closing Date.

5.5        Notices. Such Grantor will advise the Administrative Agent promptly,
in reasonable detail, of:

(a)        any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Collateral; and

 

16



--------------------------------------------------------------------------------

(b)        the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.6        Instruments; Investment Property.

(a)        Upon the request of the Administrative Agent, such Grantor will
(i) promptly deliver to the Administrative Agent, or an agent designated by it,
appropriately endorsed or accompanied by appropriate instruments of transfer or
assignment, all Instruments, Documents, Chattel Paper and certificated
securities with respect to any Investment Property held by such Grantor, all
letters of credit of such Grantor, and all other Rights to Payment held by such
Grantor at any time evidenced by promissory notes, trade acceptances or other
instruments, and (ii) provide such notice, obtain such acknowledgments and take
all such other action, with respect to any Chattel Paper, Documents and
Letter-of-Credit Rights held by such Grantor, as the Administrative Agent shall
reasonably specify.

(b)        If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations; provided that in no
event shall this Section 5.6(b) apply to any Excluded Assets. Any sums paid upon
or in respect of the Investment Property upon the liquidation or dissolution of
any Issuer shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be paid over to the Administrative Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of the Investment Property or any property shall be distributed upon or
with respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of such Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, hold such money or property in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Secured Obligations.

(c)        In the case of any Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.

 

17



--------------------------------------------------------------------------------

5.7        Securities Accounts; Deposit Accounts.

(a)        With respect to (i) any Securities Account, such Grantor shall cause
any applicable securities intermediary maintaining such Securities Account to
show on its books that the Administrative Agent is the entitlement holder with
respect to such Securities Account, and, if requested by the Administrative
Agent, cause such securities intermediary to enter into a Securities Account
Control Agreement in form and substance reasonably satisfactory to the
Administrative Agent with respect to such Securities Account pursuant to which
such securities intermediary shall agree to comply with the Administrative
Agent’s “entitlement orders” without further consent by such Grantor, as
requested by the Administrative Agent; and (ii) any Deposit Account, such
Grantor shall enter into and shall cause the depositary institution maintaining
such account to enter into a Deposit Account Control Agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
the Administrative Agent shall be granted “control” (within the meaning of
Section 9-104 of the UCC) over such Deposit Account; provided that the foregoing
shall not require the delivery by any Grantor of a Control Agreement with
respect to any Investment Account (other than a Designated Deposit Account (but
subject to Section 5.3 of the Credit Agreement)) of such Grantor if the balance
of such Investment Account is less than $100,000 individually, and the balance
of all Investment Accounts of such Grantor that are not subject to the
Administrative Agent’s perfected Lien does not exceed $500,000 in the aggregate.

(b)        The Administrative Agent agrees that it will only communicate
“entitlement orders” (i) with respect to the Deposit Accounts of the Grantors
during the existence of an Event of Default (or, as applicable and solely with
respect to any of the UCTSS Designated Deposit Account, the Acquired Business
Designated Deposit Account and the Singapore Designated Deposit Account, during
the existence of a Liquidity Event or an Event of Default), and (ii) with
respect to the Securities Accounts of the Grantors during the existence of an
Event of Default.

(c)        Such Grantor shall give the Administrative Agent prompt notice of the
establishment of any new Deposit Account and of any new Securities Account
established by such Grantor with respect to any Investment Property held by such
Grantor.

5.8        Intellectual Property.

(a)        Such Grantor (either itself or through licensees) will (i) continue
to use each material Trademark in order to maintain such material Trademark in
full force free from any claim of abandonment for non-use, (ii) maintain as in
the past the quality of products and services offered under each such material
Trademark, (iii) use each such material Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of any such material Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain, to the extent available, a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not knowingly permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any such material Trademark may become invalidated or impaired in any way.

(b)        Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

(c)        Such Grantor (either itself or through licensees) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any such material Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

 

18



--------------------------------------------------------------------------------

(d)        Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

(e)        Such Grantor will notify the Administrative Agent promptly if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any material adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

(f)        Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Patent or Trademark with the U.S. Patent and Trademark Office or any
similar office or agency in any other country or political subdivision thereof,
such Grantor shall report (i) the initial application to and (ii) the
corresponding grant, if any, of the Patent or Trademark from the U.S. Patent and
Trademark Office to the Administrative Agent, each within 45 days after the last
day of the fiscal quarter in which such filing or grant, as applicable, occurs.
Whenever such Grantor, either by itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Copyright
with the U.S. Copyright Office, such Grantor shall report the filing of the
initial application to the Administrative Agent not less than 14 days prior to
such filing. Upon request of the Administrative Agent, other than in respect of
intent-to-use trademark or service mark applications, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s and the other Secured Parties’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.

(g)        Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the U.S. Patent and Trademark
Office, the U.S. Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of the material U.S. Intellectual Property, including filing
of applications for renewal, affidavits of use and affidavits of
incontestability.

(h)        In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

5.9        Receivables. Other than in the ordinary course of business consistent
with its past practice and other than as otherwise expressly permitted by
Section 6.3(b) of the Credit Agreement, such Grantor will not (a) grant any
extension of the time of payment of any Receivable of such Grantor,
(b) compromise or settle any such Receivable for less than the full amount
thereof, (c) release, wholly or partially, any Person liable for the payment of
any such Receivable, (d) allow any credit or discount whatsoever on any such
Receivable, or (e) amend, supplement or modify any such Receivable in any manner
that could adversely affect the value thereof.

5.10        Defense of Collateral. Such Grantor will appear in and defend any
action, suit or proceeding which may affect to a material extent its title to,
or right or interest in, or the Administrative Agent’s right or interest in, any
material portion of the Collateral of such Grantor.

 

19



--------------------------------------------------------------------------------

5.11        Preservation of Collateral. Such Grantor will do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral of such Grantor.

5.12        Compliance with Laws, Etc. Such Grantor will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral of such Grantor.

5.13        Location of Books and Chief Executive Office. Such Grantor will:
(a) keep all Books pertaining to the Rights to Payment of such Grantor at the
locations set forth in Schedule 4; and (b) give at least 15 days’ prior written
notice to the Administrative Agent of any changes in any location where Books
pertaining to the Rights to Payment of such Grantor are kept, including any
change of name or address of any service bureau, computer or data processing
company or other Person preparing or maintaining any such Books or collecting
Rights to Payment for such Grantor.

5.14        Location of Collateral. Such Grantor will: (a) keep the Collateral
held by such Grantor at the locations set forth in Schedule 5 or at such other
locations as may be disclosed in writing to the Administrative Agent pursuant to
clause (b) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, the movement of Collateral as part of such Grantor’s supply
chain and in the ordinary course of such Grantor’s business, other dispositions
permitted by Section 7.5 of the Credit Agreement and movements of Collateral
from one disclosed location to another disclosed location within the United
States), except upon at least 15 days’ prior written notice of any removal to
the Administrative Agent; and (b) give the Administrative Agent at least 15
days’ prior written notice of any change in the locations set forth in
Schedule 5.

5.15        Maintenance of Records. Such Grantor will keep separate, accurate
and complete Books with respect to Collateral held by such Grantor, disclosing
the Administrative Agent’s security interest hereunder.

5.16        Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan
Documents.

5.17        Liens. Such Grantor will keep the Collateral held by such Grantor
free of all Liens except Liens permitted under Section 7.3 of the Credit
Agreement.

5.18        Expenses. Such Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral held by such
Grantor, to the extent the failure to pay any such expenses could reasonably be
expected to materially and adversely affect the value of the Collateral.

5.19        Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. Such
Grantor shall observe the covenant of Holdings and each Borrower set forth at
Section 6.12(d) of the Credit Agreement, which covenant by its terms Holdings
and each Borrower are required to cause each Grantor (other than Holdings and
each Borrower) to observe.

5.20        Chattel Paper. Such Grantor will not create any Chattel Paper
without placing a legend on such Chattel Paper acceptable to the Administrative
Agent indicating that the Administrative Agent has a security interest in such
Chattel Paper. Such Grantor will give the Administrative Agent immediate notice
if such Grantor at any time holds or acquires an interest in any Chattel Paper,
including any Electronic Chattel Paper and shall comply, in all respects, with
the provisions of Section 5.1 hereof.

 

20



--------------------------------------------------------------------------------

5.21        Commercial Tort Claims.    Such Grantor will give the Administrative
Agent prompt notice if such Grantor shall at any time hold or acquire any
Commercial Tort Claim with a potential value in excess of $100,000.

5.22        Letter-of-Credit Rights.    Such Grantor will give the
Administrative Agent prompt notice if such Grantor shall at any time hold or
acquire any Letter-of-Credit Rights with a potential value in excess of
$100,000.

5.23        Shareholder Agreements and Other Agreements.

(a)        Such Grantor shall comply with all of its obligations under any
shareholders agreement, operating agreement, partnership agreement, voting
trust, proxy agreement or other agreement or understanding (collectively, the
“Pledged Collateral Agreements”) to which it is a party and shall enforce all of
its rights thereunder, except, with respect to any such Pledged Collateral
Agreement relating to any Pledged Collateral issued by a Person other than a
Subsidiary of a Grantor, to the extent the failure to enforce any such rights
could reasonably be expected to materially and adversely affect the value of the
Pledged Collateral to which any such Pledged Collateral Agreement relates.

(b)        Such Grantor agrees that no Pledged Stock (i) shall be dealt in or
traded on any securities exchange or in any securities market, (ii) shall
constitute an investment company security, or (iii) shall be held by such
Grantor in a Securities Account.

(c)        Subject to the terms and conditions of the Credit Agreement,
including Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable
any amendment to, termination of, or waiver of compliance with, or take any
other action to amend, terminate, or waive compliance with, any of the terms of
any such Pledged Collateral Agreement, certificate or articles of incorporation,
bylaws or other organizational documents in any way that materially and
adversely affects the validity, perfection or priority of the Administrative
Agent’s security interest therein or in the other Collateral or that otherwise
materially impairs the interests of the Secured Parties.

SECTION 6.        REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1        Certain Matters Relating to Receivables.

(a)        The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables (and, with respect to each U.S. Revolving Borrower
and the Singapore Borrower, to collect such Grantor’s receivables in accordance
with Section 6.3 of the Credit Agreement), and the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. If required by the Administrative Agent
at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account over which the
Administrative Agent has control, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor. After the occurrence and during the continuance of an Event of
Default, each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

21



--------------------------------------------------------------------------------

(b)        At the Administrative Agent’s request, after the occurrence of an
Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.

6.2        Communications with Obligors; Grantors Remain Liable.

(a)        The Administrative Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b)        Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c)        Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any Lender of any payment relating thereto, nor shall the Administrative
Agent nor any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

6.3        Investment Property.

(a)        Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given written notice to the relevant Grantor
of the Administrative Agent’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Collateral and all payments made in
respect of the Pledged Notes to the extent not prohibited by the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Investment Property of such Grantor; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
discretion, would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b)        If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right (A) to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Investment Property (including the Pledged Collateral) of any
or all of the Grantors and make application thereof to the Secured Obligations
in the order set forth in Section 6.5, and (B) to exchange uncertificated
Pledged Collateral for certificated Pledged Collateral and to exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer of such Pledged

 

22



--------------------------------------------------------------------------------

Collateral), and (ii) any and all of such Investment Property shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of any such Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of such Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c)        Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Collateral or Pledged Notes pledged by such Grantor hereunder to
(i) comply with any instruction received by it from the Administrative Agent in
writing that (x) states that an Event of Default has occurred and is continuing,
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent.

(d)        (i) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account of any Grantor or instruct the bank at which any such Deposit Account is
maintained to pay the balance of any such Deposit Account to or for the benefit
of the Administrative Agent to be applied to the Obligations in accordance with
the terms of the Loan Documents, and (ii) if a Liquidity Event shall have
occurred and be continuing, Administrative Agent shall have the right to apply
the balance from any of the UCTSS Designated Deposit Account, the Acquired
Business Designated Deposit Account and the Singapore Designated Deposit Account
(or, in the event that any such Deposit Account is not then maintained with SVB,
instruct the bank at which any such Deposit Account is maintained) to pay the
balance of any such Deposit Account to or for the benefit of the Administrative
Agent to be applied to the Obligations of the Revolving Borrowers in accordance
with the terms of the Loan Documents.

6.4        Proceeds to be Turned Over To Administrative Agent.    In addition to
the rights of the Administrative Agent and the other Secured Parties specified
in Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

23



--------------------------------------------------------------------------------

6.5        Application of Proceeds.    If an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.

6.6        Code and Other Remedies.    If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, during the
existence of an Event of Default, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, in accordance with the provisions of Section 6.5,
only after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as is contemplated by
Section 8.3 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the UCC, but only to the
extent of the surplus, if any, owing to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by any of them of any rights hereunder, except to the extent
caused by the gross negligence or willful misconduct of the Administrative Agent
or such Secured Party or their respective agents. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

6.7        Registration Rights.

(a)        If the Administrative Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 6.6, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Stock, or
that portion thereof to be sold, under the

 

24



--------------------------------------------------------------------------------

provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

(b)        Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales, the
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c)        Each Grantor agrees to use commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any applicable Requirement of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

6.8        Intellectual Property License.    Solely for the purpose of enabling
the Administrative Agent to exercise rights and remedies under this Section 6
and at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, an irrevocable,
non-exclusive, worldwide license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by the Grantors.

6.9        Deficiency.    Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

 

25



--------------------------------------------------------------------------------

SECTION 7.        THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1         Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a)        Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i)        in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii)        in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

(iv)        execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(v)        (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with

 

26



--------------------------------------------------------------------------------

respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b)        If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)        The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d)        Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2        Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

7.3        Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

27



--------------------------------------------------------------------------------

SECTION 8.        MISCELLANEOUS

8.1        Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

8.2        Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

8.3        No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4        Enforcement Expenses; Indemnification.

(a)        The Grantors shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Security Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated by the Credit Agreement shall be consummated), and (ii) all out of
pocket expenses incurred by the Administrative Agent or any Lender (including
the fees, charges and disbursements of any counsel for the Administrative Agent
or any Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Security Documents, including its rights under this Section.

(b)        The Grantors shall indemnify each Indemnitee against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by such Grantor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Security Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or (ii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other

 

28



--------------------------------------------------------------------------------

theory, whether brought by a third party or by such Grantor or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by such Grantor or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Grantor or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)        To the fullest extent permitted by applicable law, no Grantor shall
assert, and each Grantor hereby waives, any claim such Grantor may at any time
have against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or the
transactions contemplated hereby or thereby. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(d)        The Grantors agree to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes (including any withholding taxes) which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement (including any such stamp, excise,
sales or other taxes (including any withholding taxes) assessed by any
Governmental Authority of The Republic of Singapore).

(e)        To the extent not included in the foregoing and for the avoidance of
doubt, the Guarantors agree to pay or reimburse the Administrative Agent and
each other Secured Party for all its costs and expenses incurred in collecting
against such Guarantor under the guaranty contained in Section 2 of this
Agreement or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Guarantor is a party, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to the Administrative Agent and of counsel to each other
Secured Party.

(f)        All amounts due under this Section shall be payable promptly after
demand therefor.

(g)        The agreements in this Section 8.4 shall survive repayment of the
Secured Obligations and any other amounts payable under the Credit Agreement and
the other Loan Documents.

8.5        Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and each other Secured Party and their respective
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.

8.6        Set Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party and any Affiliate thereof at
any time and from time to time after the occurrence and during the continuance
of an Event of Default, without notice to such Grantor or any other Grantor, any
such notice being expressly waived by each Grantor, to setoff and appropriate
and apply any and all

 

29



--------------------------------------------------------------------------------

deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The rights of the
Administrative Agent and each other Secured Party under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.

8.7        Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and/or electronic mail), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

8.8        Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9        Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10        Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Grantors, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any other Secured Party relative to the subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

8.11        GOVERNING LAW; Submission to Jurisdiction; Jury Trial Waiver;
Process Agent Appointment. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTION 10.14 OF THE CREDIT AGREEMENT REGARDING SUBMISSION TO
JURISDICTION AND JURY TRIAL WAIVER SHALL BE APPLICABLE TO THIS AGREEMENT AND ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AS IF SUCH PROVISIONS
WERE FULLY SET FORTH HEREIN. In addition, the Singapore Borrower hereby
irrevocably appoints UCTSS (the “Process Agent”), with an office on the date
hereof at the address specified in Section 10.2 of the Credit Agreement, as its
authorized agent with all powers necessary to receive on its behalf service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding arising out of or relating to the Loan Documents in any
of the courts in and of the State of New York or the State of California, as
applicable. Such service may be made by mailing or delivering a copy of such
process to the Singapore Borrower in care of the Process Agent at the Process
Agent’s above address and the Singapore Borrower hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf and agrees
that the failure of the Process Agent to give any notice of any such service to
the Singapore Borrower shall not impair or affect the validity of such service
or of any judgment rendered in any action or proceeding based thereon. If for
any

 

30



--------------------------------------------------------------------------------

reason UCTSS shall cease to act as Process Agent, the Singapore Borrower shall
appoint forthwith, in the manner provided for herein, a successor Process Agent
qualified to act as an agent for service of process with respect to all courts
in and of the State of New York and the State of California and acceptable to
the Administrative Agent. Nothing in this paragraph shall affect the right of
Administrative Agent or any Lender to serve legal process in any other manner
permitted by law or limit the right of the Administrative Agent or any Lender to
bring any action or proceeding against the Singapore Borrower or its property in
the courts of other jurisdictions. To the extent that the Singapore Borrower has
or hereafter may acquire any right of immunity from jurisdiction of any court on
the grounds of sovereignty or otherwise with respect to itself or its property,
the Singapore Borrower hereby irrevocably waives such immunity for itself and
for its property in respect of all of its Obligations under the Loan Documents.

8.12        Acknowledgements. Each Grantor hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)        neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.13        Additional Grantors. Each Subsidiary of a Grantor that is required
to become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto, and each Grantor shall cause such Subsidiary to so execute
and deliver such Assumption Agreement in accordance with the provisions of this
Agreement and the other Loan Documents.

8.14        Releases.

(a)        Upon the Discharge of Obligations, the Collateral shall be released
from the Liens in favor of the Administrative Agent and the other Secured
Parties created hereby, this Agreement shall terminate with respect to the
Administrative Agent and the other Secured Parties, and all obligations (other
than those expressly stated to survive such termination) of each Grantor to the
Administrative Agent or any other Secured Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. At
the sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver such documents as such Grantor shall
reasonably request to evidence such termination.

(b)        If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by Section 7 of the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral, as applicable. At the request and sole
expense of the Borrowers, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold, transferred or otherwise disposed of to a Person other than a Grantor in a
transaction permitted by Section 7 of the Credit Agreement; provided that the
Borrowers shall have delivered to the Administrative

 

31



--------------------------------------------------------------------------------

Agent, at least 30 days, or such shorter period as the Administrative Agent may
agree, prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrowers stating
that such transaction is in compliance with terms and provisions of the Credit
Agreement and the other Loan Documents.

[remainder of page intentionally left blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS:

 

ULTRA CLEAN HOLDINGS, INC.

By:  

/s/ Kevin C. Eichler

Name:  

Kevin C. Eichler

Title:  

Chief Financial Officer, Senior

 

Vice President and Secretary

ULTRA CLEAN TECHNOLOGY SYSTEMS

AND SERVICE, INC.

By:  

/s/ Kevin C. Eichler

Name:  

Kevin C. Eichler

Title:  

Secretary, Vice President and

 

Chief Financial Officer

AMERICAN INTEGRATION TECHNOLOGIES

LLC

By:  

/s/ Kevin C. Eichler

Name:  

Kevin C. Eichler

Title:  

Chief Financial Officer, Senior

 

Vice President and Secretary

ULTRA CLEAN ASIA PACIFIC PTE. LTD. By:  

/s/ Heng Swee Kwang

Name:  

Heng Swee Kwang

Title:  

Director

 

Signature Page 1 to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

UCT SIEGER ENGINEERING LLC By:   /s/ Kevin C. Eichler Name:   Kevin C. Eichler
Title:   Secretary and Chief Financial Officer INTEGRATED FLOW SYSTEMS, LLC By:
  /s/ Kevin C. Eichler Name:   Kevin C. Eichler Title:   Chief Financial
Officer, Senior Vice President and Secretary

 

Signature Page 2 to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

SILICON VALLEY BANK

By:   /s/ Alexis Coyle Name:   Alexis Coyle Title:   Director

 

Signature Page 3 to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of [                ], is executed and
delivered by [                                ] (the “Additional Grantor”), in
favor of SILICON VALLEY BANK, as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to that certain Credit
Agreement, dated as of July 3, 2012 (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among Ultra Clean Technology Systems and
Service, Inc., a California corporation, American Integration Technologies LLC,
a Delaware limited liability company, Ultra Clean Asia Pacific Pte. Ltd.
(company registration no. 200818110D), a private company limited by shares
organized in The Republic of Singapore, Ultra Clean Holdings, Inc., a Delaware
corporation, the Lenders and the Administrative Agent. All capitalized terms not
defined herein shall have the respective meanings ascribed to such terms in such
Credit Agreement.

W I T N E S S E T H:

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates have entered into that certain Guarantee and Collateral
Agreement, dated as of July 3, 2012, in favor of the Administrative Agent for
the benefit of the Secured Parties defined therein (the “Guarantee and
Collateral Agreement”);

WHEREAS, Holdings and each Borrower are required, pursuant to Section 6.12 of
the Credit Agreement to cause the Additional Grantor to become a party to the
Guarantee and Collateral Agreement in order to grant in favor of the
Administrative Agent (for the ratable benefit of the Lenders) the Liens and
security interests therein specified and provide its guarantee of the
Obligations as therein contemplated; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1.    Guarantee and Collateral Agreement.    By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.13 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located, but subject in all
respects to the terms, conditions and exclusions set forth in the Guarantee and
Collateral Agreement. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement (x) that is qualified by materiality is true
and correct, and (y) that is not qualified by materiality, is true and correct
in all material respects, in each case, on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
to the extent any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty was true and
correct in all material respects as of such earlier date).

Annex 1



--------------------------------------------------------------------------------

2.    Governing Law.    THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
THE PROVISIONS OF SECTION 10.14 OF THE CREDIT AGREEMENT REGARDING SUBMISSION TO
JURISDICTION AND JURY TRIAL WAIVER SHALL BE APPLICABLE TO THIS AGREEMENT AND ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.

3.    Loan Document.    This Assumption Agreement shall constitute a Loan
Document under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:       Name:   Title:

Annex 1



--------------------------------------------------------------------------------

Schedule to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8

Annex 1



--------------------------------------------------------------------------------

ANNEX 2 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

PLEDGE SUPPLEMENT

 

To:

Silicon Valley Bank, as Administrative Agent

 

Re:

Guarantee and Collateral Agreement referenced below

 

Date:

                                         

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of July 3, 2012 (as amended, modified, renewed or extended from time to time,
the “Guarantee and Collateral Agreement”), among each Grantor party thereto
(each a “Grantor” and collectively, the “Grantors”), and Silicon Valley Bank (in
its capacity as administrative agent for the Secured Parties defined therein,
the “Administrative Agent”). All capitalized terms used in this Pledge
Supplement and not otherwise defined herein shall have the meanings assigned to
them in either the Guarantee and Collateral Agreement or the Credit Agreement
(as defined in the Guarantee and Collateral Agreement), as the context may
require.

The undersigned,                                                          
[insert name of Grantor], a                                          
                [corporation, partnership, limited liability company, etc.],
confirms and agrees that all Pledged Collateral of the undersigned, including
the property described on the supplemental schedule attached hereto, shall be
and become part of the Pledged Collateral and shall secure all [Secured
Obligations] [Singapore Obligations].

Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.

THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION
10.14 OF THE CREDIT AGREEMENT REGARDING SUBMISSION TO JURISDICTION AND JURY
TRIAL WAIVER SHALL BE APPLICABLE TO THIS AGREEMENT AND ARE HEREBY INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS.

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

[NAME OF APPLICABLE GRANTOR] By:     

Name:     

Title:     

 

Annex 2

 



--------------------------------------------------------------------------------

SUPPLEMENT TO ANNEX 2

TO THE SECURITY AGREEMENT

 

Name of Subsidiary   Number of Units/
Shares Owned   Certificate(s)
Numbers   Date Issued  

Class or Type of

Units or Shares

 

Percentage of

Subsidiary’s

Total Equity

Interests Owned

                   

Annex 2

 